1
2
3
4
5
6
7
8
9
10                        UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION
13
     CITIZENS COMMISSION ON             No. CV 18-05320 CBM (JPRx)
14   HUMAN RIGHTS,
                                        DISMISSAL ORDER
15           Plaintiff,                 [JS-6]
16                  v.                  Honorable Consuelo B. Marshall
17   UNITED STATES FOOD AND DRUG
     ADMINISTRATION,
18
             Defendant.
19
20
21
22
23
24
25
26
27
28
1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2    separately filed stipulation of the parties, this action is dismissed. The Court shall retain
3    jurisdiction over the issue of attorney’s fees. All pending motions are hereby taken off
4    calendar and now moot.
5
6                                                      ________________________________
      Dated: January 8, 2020
7                                                      Consuelo B. Marshall
                                                       United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
